ICJ_160_NuclearDisarmament_MHL_GBR_2016-10-05_JUD_01_PO_00_FR.txt.            INTERNATIONAL COURT OF JUSTICE


            REPORTS OF JUDGMENTS,
         ADVISORY OPINIONS AND ORDERS


 OBLIGATIONS CONCERNING NEGOTIATIONS
        RELATING TO CESSATION
      OF THE NUCLEAR ARMS RACE
     AND TO NUCLEAR DISARMAMENT
      (MARSHALL ISLANDS v. UNITED KINGDOM)

            PRELIMINARY OBJECTIONS


           JUDGMENT OF 5 OCTOBER 2016




                  2016
           COUR INTERNATIONALE DE JUSTICE


              RECUEIL DES ARRÊTS,
       AVIS CONSULTATIFS ET ORDONNANCES


OBLIGATIONS RELATIVES À DES NÉGOCIATIONS
        CONCERNANT LA CESSATION
   DE LA COURSE AUX ARMES NUCLÉAIRES
      ET LE DÉSARMEMENT NUCLÉAIRE
         (ÎLES MARSHALL c. ROYAUME-UNI)

           EXCEPTIONS PRÉLIMINAIRES


             ARRÊT DU 5 OCTOBRE 2016

                                                Official citation :
                           Obligations concerning Negotiations relating to Cessation
                            of the Nuclear Arms Race and to Nuclear Disarmament
                    (Marshall Islands v. United Kingdom), Preliminary Objections, Judgment,
                                           I.C.J. Reports 2016, p. 833




                                            Mode officiel de citation :
                          Obligations relatives à des négociations concernant la cessation
                          de la course aux armes nucléaires et le désarmement nucléaire
                         (Iles Marshall c. Royaume-Uni), exceptions préliminaires, arrêt,
                                             C.I.J. Recueil 2016, p. 833




                                                                                1107
                                                                 Sales number
                   ISSN 0074-4441                                No de vente:
                   ISBN 978-92-1-157302-2




7 CIJ1107.indb 2                                                                              13/11/17 09:06

                                  5 OCTOBER 2016

                                   JUDGMENT




 OBLIGATIONS CONCERNING NEGOTIATIONS
        RELATING TO CESSATION
      OF THE NUCLEAR ARMS RACE
     AND TO NUCLEAR DISARMAMENT
 (MARSHALL ISLANDS v. UNITED KINGDOM)
        PRELIMINARY OBJECTIONS




OBLIGATIONS RELATIVES À DES NÉGOCIATIONS
        CONCERNANT LA CESSATION
   DE LA COURSE AUX ARMES NUCLÉAIRES
      ET LE DÉSARMEMENT NUCLÉAIRE
     (ÎLES MARSHALL c. ROYAUME-UNI)
       EXCEPTIONS PRÉLIMINAIRES




                                 5 OCTOBRE 2016

                                      ARRÊT

                                                                    833




                        TABLE DES MATIÈRES

                                                             Paragraphes

Qualités                                                           1-14
 I. Introduction                                                  15-25
    A. Contexte historique                                        15-21
    B. Instances introduites devant la Cour                       22-25
II. Première exception préliminaire : absence de différend        26-58
Dispositif                                                           59




                                                                      4

                                                                                834




                COUR INTERNATIONALE DE JUSTICE

                                  ANNÉE 2016                                               2016
                                                                                        5 octobre
                                  5 octobre 2016                                       Rôle général
                                                                                          no 160

OBLIGATIONS RELATIVES À DES NÉGOCIATIONS
        CONCERNANT LA CESSATION
   DE LA COURSE AUX ARMES NUCLÉAIRES
      ET LE DÉSARMEMENT NUCLÉAIRE
                  (ÎLES MARSHALL c. ROYAUME-UNI)

                      EXCEPTIONS PRÉLIMINAIRES




    Contexte historique — Activités de l’Organisation des Nations Unies en matière
 de désarmement — Traité sur la non-prolifération des armes nucléaires du 1er juil-
 let 1968 — Avis consultatif rendu par la Cour le 8 juillet 1996 sur la question des
 armes nucléaires.
    Instances introduites devant la Cour.

                                         *
    Exception préliminaire fondée sur l’absence de différend.
    Sens du terme « différend » dans la jurisprudence de la Cour — « [P]oints de
 vue des deux parties » devant être « nettement opposés » — Existence d’un diffé-
 rend étant une question de fond, et non de forme ou de procédure — Négociations
 préalables n’étant pas requises lorsque la Cour est saisie sur la base de déclara-
 tions faites en vertu du paragraphe 2 de l’article 36 de son Statut, à moins que
 l’une de ces déclarations n’en dispose autrement — Protestation diplomatique offi-
 cielle n’étant pas requise — Notification de l’intention d’introduire une instance
 n’étant pas requise — Existence d’un différend devant être établie objectivement
 par la Cour — Cour pouvant tenir compte de déclarations ou de documents échan-
 gés dans un cadre bilatéral ou multilatéral — Comportement des parties pouvant
 également entrer en ligne de compte — Eléments de preuve devant démontrer que
 le défendeur avait connaissance, ou ne pouvait pas ne pas avoir connaissance, de ce
 que ses vues se heurtaient à l’« opposition manifeste » du demandeur — Existence
 d’un différend devant en principe être appréciée à la date du dépôt de la requête —
 Pertinence limitée du comportement ultérieur des parties.


                                                                                  5

                armes nucléaires et désarmement (arrêt)                         835

   Argument selon lequel l’existence d’un différend est établie par des déclarations
faites dans des enceintes multilatérales — Déclaration faite le 26 septembre 2013,
lors d’une réunion de haut niveau des Nations Unies sur le désarmement nucléaire —
Déclaration faite le 13 février 2014, lors de la conférence de Nayarit, au
Mexique — Aucune des deux déclarations ne suffisant à établir l’existence d’un
différend — Aucune des autres déclarations invoquées par les Iles Marshall
n’étayant la thèse de l’existence d’un différend.
   Argument selon lequel le dépôt même de la requête et les positions exposées par
les Parties en cours d’instance permettent d’établir l’existence d’un différend —
Jurisprudence invoquée par les Iles Marshall n’étayant pas cette thèse — Requête
et déclarations faites en cours d’instance ne pouvant créer un différend qui n’existe
pas déjà.
   Argument selon lequel l’existence d’un différend est établie par les votes expri-
més par les Parties sur le désarmement nucléaire dans des enceintes multilaté-
rales — Très grande prudence étant requise avant de conclure, au vu de votes
exprimés devant des organes politiques, à l’existence d’un différend — Votes sur
des résolutions contenant nombre de propositions ne permettant pas d’établir
l’existence d’un différend.
   Argument selon lequel l’existence d’un différend est établie par le comportement
du Royaume-Uni — Déclarations du demandeur ne concernant pas spécifiquement
le comportement du Royaume-Uni — Impossibilité de conclure que le Royaume-Uni
avait connaissance, ou ne pouvait pas ne pas avoir connaissance, de ce que les
Iles Marshall soutenaient qu’il manquait à ses obligations — Comportement du
Royaume-Uni ne permettant pas d’établir l’existence d’une divergence de vues.
   Exception préliminaire du Royaume-Uni retenue — Nul besoin pour la Cour de
se pencher sur les autres exceptions préliminaires — Cour ne pouvant procéder à
l’examen de l’affaire au fond.



                                     ARRÊT


Présents : M. Abraham, président ; M. Yusuf, vice-président ; MM. Owada,
           Tomka, Bennouna, Cançado Trindade, Greenwood, Mmes Xue,
           Donoghue, M. Gaja, Mme Sebutinde, MM. Bhandari, Robinson,
           Crawford, Gevorgian, juges ; M. Bedjaoui, juge ad hoc ;
           M. Couvreur, greffier.


   En l’aﬀaire des obligations relatives à des négociations concernant la cessa-
tion de la course aux armes nucléaires et le désarmement nucléaire,
  entre
la République des Iles Marshall,
représentée par
   S. Exc. M. Tony A. deBrum, ministre des aﬀaires étrangères de la République
      des Iles Marshall,
   M. Phon van den Biesen, avocat, van den Biesen Kloostra Advocaten, Ams-
      terdam,


                                                                                   6

                armes nucléaires et désarmement (arrêt)                       836

  comme coagents ;
  Mme Deborah Barker-Manase, chargé d’aﬀaires a.i. et représentant perma-
    nent adjoint de la République des Iles Marshall auprès de l’Organisation
    des Nations Unies à New York,
  comme membre de la délégation ;
  Mme Laurie B. Ashton, avocat, Seattle,
  M. Nicholas Grief, professeur de droit à l’Université du Kent, membre du
    barreau d’Angleterre,
  M. Luigi Condorelli, professeur de droit international à l’Université de Flo-
    rence, professeur honoraire de droit international à l’Université de Genève,
  M. Paolo Palchetti, professeur de droit international à l’Université de Macerata,
  M. John Burroughs, New York,
  Mme Christine Chinkin, professeur émérite de droit international à la London
    School of Economics, membre du barreau d’Angleterre,
  M. Roger S. Clark, Board of Governors Professor à la faculté de droit de
    l’Université Rutgers, New Jersey,
  comme conseils et avocats ;
  M. David Krieger, Santa Barbara,
  M. Peter Weiss, New York,
  M. Lynn Sarko, avocat, Seattle,
  comme conseils ;
  Mme Amanda Richter, membre du barreau d’Angleterre,
  Mme Sophie Elizabeth Bones, LL.B., LL.M.,
  M. J. Dylan van Houcke, LL.B., LL.M., doctorant au Birkbeck College, Uni-
    versité de Londres,
  M. Loris Marotti, doctorant à l’Université de Macerata,
  M. Lucas Lima, doctorant à l’Université de Macerata,
  M. Rob van Riet, Londres,
  Mme Alison E. Chase, avocat, Santa Barbara,
  comme assistants ;
  M. Nick Ritchie, chargé de cours en sécurité internationale à l’Université
    d’York,
  comme conseiller technique,
  et
le Royaume-Uni de Grande-Bretagne et d’Irlande du Nord,
représenté par
   S. Exc. sir Geoﬀrey Adams, K.C.M.G., ambassadeur du Royaume-Uni de
      Grande-Bretagne et d’Irlande du Nord auprès du Royaume des Pays-Bas ;
   M. Iain Macleod, conseiller juridique au ministère des aﬀaires étrangères et
      du Commonwealth,
   comme agent ;
   Mme Catherine Adams, directrice juridique du ministère des aﬀaires étran-
      gères et du Commonwealth,
   comme agent adjoint (jusqu’au 29 septembre 2016) ;
   M. Douglas Wilson, directeur juridique du ministère des aﬀaires étrangères et
      du Commonwealth,

                                                                                 7

                 armes nucléaires et désarmement (arrêt)                     837

  comme agent adjoint (à partir du 29 septembre 2016) ;
  M. Shehzad Charania, conseiller juridique à l’ambassade du Royaume-Uni
     de Grande-Bretagne et d’Irlande du Nord au Royaume des Pays-Bas,
  comme agent adjoint (jusqu’au 15 août 2016) ;
  M. Philip Dixon, conseiller juridique à l’ambassade du Royaume-Uni de
     Grande-Bretagne et d’Irlande du Nord au Royaume des Pays-Bas,
  comme agent adjoint (à partir du 15 août 2016) ;
  M. Christopher Stephen, conseiller juridique adjoint au ministère des aﬀaires
     étrangères et du Commonwealth,
  comme conseiller ;
  sir Daniel Bethlehem, Q.C., membre du barreau d’Angleterre,
  M. Guglielmo Verdirame, professeur de droit international au King’s College
     de Londres, membre du barreau d’Angleterre,
  Mme Jessica Wells, membre du barreau d’Angleterre,
  comme conseils et avocats,

  La Cour,
  ainsi composée,
  après délibéré en chambre du conseil,
  rend l’arrêt suivant :
   1. Le 24 avril 2014, le Gouvernement de la République des Iles Marshall
(ci-après dénommée les « Iles Marshall » ou le « demandeur ») a déposé au Greﬀe
de la Cour une requête introductive d’instance contre le Royaume-Uni de
Grande-Bretagne et d’Irlande du Nord (ci-après dénommé le « Royaume-Uni »
ou le « défendeur »), lui faisant grief d’avoir manqué à ses obligations conven-
tionnelles et coutumières. Les Iles Marshall allèguent que :
        « 15. Le Royaume-Uni n’a pas poursuivi de bonne foi des négociations
     pour mettre ﬁn à la course aux armements nucléaires à une date rappro-
     chée par un désarmement nucléaire complet ou d’autres mesures et, au lieu
     de cela, cherche à améliorer son système d’armes nucléaires et à le conser-
     ver pour une durée illimitée.
        16. De même, le Royaume-Uni, au lieu de s’acquitter de son obligation
     de poursuivre de bonne foi des négociations conduisant à un désarmement
     nucléaire dans tous ses aspects eﬀectué sous un contrôle international strict
     et eﬃcace, s’est opposé aux eﬀorts déployés par la grande majorité des
     Etats pour engager de telles négociations. »
   Dans leur requête, les Iles Marshall entendent fonder la compétence de la
Cour sur les déclarations faites, en vertu du paragraphe 2 de l’article 36 du Sta-
tut de la Cour, par le Royaume-Uni le 5 juillet 2004 (déclaration déposée auprès
du Secrétaire général de l’Organisation des Nations Unies le 5 juillet 2004 égale-
ment) et par elles-mêmes le 15 mars 2013 (déclaration déposée auprès du Secré-
taire général le 24 avril 2013).
   2. Conformément au paragraphe 2 de l’article 40 du Statut, le greﬃer a
immédiatement communiqué la requête au Gouvernement du Royaume-Uni ;
conformément au paragraphe 3 du même article, il en a également informé tous
les autres Etats admis à ester devant la Cour.

                                                                                8

                armes nucléaires et désarmement (arrêt)                         838

   3. Sur les instructions données par la Cour en vertu de l’article 43 de son
Règlement, le greﬃer a adressé les notiﬁcations prévues au paragraphe 1 de l’ar-
ticle 63 du Statut aux Etats parties au traité sur la non-prolifération des armes
nucléaires de 1968 (ci-après le « TNP »). En application des dispositions du para-
graphe 3 de l’article 69 du Règlement, le greﬃer a en outre adressé la notiﬁca-
tion prévue au paragraphe 3 de l’article 34 du Statut au Secrétaire général de
l’Organisation des Nations Unies.
   4. La Cour ne comptant sur le siège aucun juge de nationalité marshallaise,
les Iles Marshall se sont prévalues du droit que leur confère le paragraphe 2 de
l’article 31 du Statut de procéder à la désignation d’un juge ad hoc pour siéger
en l’aﬀaire : elles ont désigné M. Mohammed Bedjaoui.
   5. Par ordonnance en date du 16 juin 2014, la Cour a ﬁxé au 16 mars 2015 et
au 16 décembre 2015, respectivement, les dates d’expiration des délais pour le
dépôt du mémoire des Iles Marshall et du contre-mémoire du Royaume-Uni. Le
mémoire des Iles Marshall a été déposé dans le délai ainsi prescrit.
   6. Le 15 juin 2015, dans le délai prescrit au paragraphe 1 de l’article 79 du
Règlement, le Royaume-Uni a soulevé des exceptions préliminaires à la compé-
tence de la Cour et à la recevabilité de la requête. En conséquence, par ordon-
nance du 19 juin 2015, le président de la Cour, constatant que la procédure sur
le fond était suspendue en application du paragraphe 5 de l’article 79 du Règle-
ment, et compte tenu de l’instruction de procédure V, a ﬁxé au 15 octobre 2015
la date d’expiration du délai dans lequel les Iles Marshall pourraient présenter
un exposé écrit contenant leurs observations et conclusions sur les exceptions
préliminaires soulevées par le Royaume-Uni. Les Iles Marshall ont déposé un tel
exposé dans le délai ainsi ﬁxé, et l’aﬀaire s’est trouvée en état pour ce qui est des
exceptions préliminaires.
   7. Par lettre en date du 26 novembre 2015, le Gouvernement de la Répu-
blique de l’Inde, invoquant le paragraphe 1 de l’article 53 du Règlement, a
demandé à recevoir copie des pièces de procédure et documents annexés pro-
duits en l’espèce. Ayant consulté les Parties conformément à cette même dispo-
sition, le président de la Cour a décidé d’accéder à cette demande. Par lettres en
date du 10 décembre 2015, le greﬃer a dûment communiqué cette décision au
Gouvernement de l’Inde et aux Parties.
   8. Conformément au paragraphe 2 de l’article 53 de son Règlement, la Cour
a décidé, après avoir consulté les Parties, que des exemplaires des pièces de pro-
cédure et documents annexés seraient rendus accessibles au public à l’ouverture
de la procédure orale.
   9. Des audiences publiques sur les exceptions préliminaires soulevées par le
Royaume-Uni ont été tenues du mercredi 9 au mercredi 16 mars 2016, au cours
desquelles ont été entendus en leurs plaidoiries et réponses :
Pour le Royaume-Uni : M. Iain Macleod,
                      sir Daniel Bethlehem,
                      M. Guglielmo Verdirame,
                      Mme Jessica Wells.
Pour les Iles Marshall : S. Exc. M. Tony deBrum,
                         M. Phon van den Biesen,
                         M. Luigi Condorelli,
                         Mme Laurie B. Ashton,
                         Mme Christine Chinkin,
                         M. Paolo Palchetti,
                         M. Nicholas Grief.

                                                                                   9

                armes nucléaires et désarmement (arrêt)                         839

   10. A l’audience, des questions ont été posées aux Parties par des membres de
la Cour, auxquelles il a été répondu oralement et par écrit, dans le délai ﬁxé par
le président conformément au paragraphe 4 de l’article 61 du Règlement. Cha-
cune des Parties a présenté des observations sur les réponses écrites de l’autre
Partie, conformément à l’article 72 du Règlement.

                                         *
   11. Dans la requête, les demandes ci-après ont été formulées par les
Iles Marshall :
        « Sur la base de l’exposé des faits et des moyens juridiques qui précède,
     la République des Iles Marshall prie la Cour
     de dire et juger
     a) que le Royaume-Uni a manqué et continue de manquer aux obligations
         internationales qui lui incombent au regard du TNP, et en particulier
         de son article VI, en s’abstenant de poursuivre de bonne foi et de mener
         à terme des négociations conduisant à un désarmement nucléaire dans
         tous ses aspects eﬀectué sous un contrôle international strict et eﬃcace ;
     b) que le Royaume-Uni a manqué et continue de manquer aux obligations
         internationales qui lui incombent au regard du TNP, et en particulier
         de son article VI, en prenant des mesures visant à améliorer, et à conser-
         ver pour une durée illimitée, son système d’armes nucléaires, ainsi qu’en
         s’abstenant de mener des négociations qui mettraient ﬁn à la course aux
         armements nucléaires par un désarmement nucléaire complet ou d’autres
         mesures ;
     c) que le Royaume-Uni a manqué et continue de manquer aux obligations
         internationales qui lui incombent au regard du droit international cou-
         tumier en s’abstenant de poursuivre de bonne foi et de mener à terme
         des négociations conduisant à un désarmement nucléaire dans tous ses
         aspects eﬀectué sous un contrôle international strict et eﬃcace ;
     d) que le Royaume-Uni a manqué et continue de manquer aux obligations
         internationales qui lui incombent au regard du droit international cou-
         tumier en prenant des mesures visant à améliorer, et à conserver pour
         une durée illimitée, son système d’armes nucléaires, ainsi qu’en s’abste-
         nant de mener des négociations qui mettraient ﬁn à la course aux arme-
         ments nucléaires par un désarmement nucléaire complet ou d’autres
         mesures ;
     e) que le Royaume-Uni a manqué de s’acquitter et continue de ne pas
         s’acquitter de bonne foi des obligations qui lui incombent au regard du
         TNP et du droit international coutumier en modernisant, actualisant et
         mettant à niveau ses capacités en matière d’armes nucléaires, ainsi qu’en
         poursuivant, pour une durée illimitée, sa politique déclarée en matière
         d’armes nucléaires, tout en s’abstenant de mener des négociations, tel
         qu’exposé aux quatre points précédents ; et
     f) que le Royaume-Uni a manqué de s’acquitter et continue de ne pas
         s’acquitter de bonne foi des obligations qui lui incombent au regard du
         TNP et du droit international coutumier en empêchant de fait la grande
         majorité des Etats non dotés d’armes nucléaires de respecter leur part
         des obligations qu’imposent l’article VI du traité et le droit international
         coutumier en ce qui concerne le désarmement nucléaire et la cessation
         de la course aux armements nucléaires à une date rapprochée.

                                                                                  10

                armes nucléaires et désarmement (arrêt)                         840

     En outre, la République des Iles Marshall prie la Cour
     d’ordonner
     au Royaume-Uni de prendre toutes les mesures nécessaires pour se confor-
     mer, dans un délai d’un an à compter du prononcé de l’arrêt, aux obliga-
     tions qui lui incombent au regard de l’article VI du TNP et du droit
     international coutumier, parmi lesquelles celle de mener des négociations
     de bonne foi, si nécessaire en engageant celles-ci, en vue de conclure une
     convention relative à un désarmement nucléaire dans tous ses aspects eﬀec-
     tué sous un contrôle international strict et eﬃcace. »
   12. Au cours de la procédure écrite sur le fond, les conclusions ci-après ont
été présentées au nom du Gouvernement des Iles Marshall dans le mémoire :
        « Sur la base de l’exposé des faits et des moyens juridiques qui précède,
     la République des Iles Marshall prie la Cour
     de dire et juger
     a) que le Royaume-Uni a manqué et continue de manquer aux obligations
         internationales qui lui incombent au regard du TNP, et en particulier
         de son article VI, en s’abstenant de poursuivre de bonne foi et de mener
         à terme des négociations conduisant à un désarmement nucléaire dans
         tous ses aspects eﬀectué sous un contrôle international strict et eﬃcace ;
     b) que le Royaume-Uni a manqué et continue de manquer aux obligations
         internationales qui lui incombent au regard du TNP, et en particulier
         de son article VI, en prenant des mesures visant à améliorer, et à conser-
         ver pour une durée illimitée, son système d’armes nucléaires, ainsi qu’en
         s’abstenant de mener des négociations qui mettraient ﬁn à la course aux
         armements nucléaires par un désarmement nucléaire complet ou d’autres
         mesures ;
     c) que le Royaume-Uni a manqué et continue de manquer aux obligations
         internationales qui lui incombent au regard du droit international cou-
         tumier en s’abstenant de poursuivre de bonne foi et de mener à terme
         des négociations conduisant à un désarmement nucléaire dans tous ses
         aspects eﬀectué sous un contrôle international strict et eﬃcace ;
     d) que le Royaume-Uni a manqué et continue de manquer aux obligations
         internationales qui lui incombent au regard du droit international coutu-
         mier en prenant des mesures visant à améliorer, et à conserver pour une
         durée illimitée, son système d’armes nucléaires, ainsi qu’en s’abstenant de
         mener des négociations qui mettraient ﬁn à la course aux armements
         nucléaires par un désarmement nucléaire complet ou d’autres mesures ;
     e) que le Royaume-Uni a manqué de s’acquitter et continue de ne pas
         s’acquitter de bonne foi des obligations qui lui incombent au regard du
         TNP et du droit international coutumier en modernisant, actualisant et
         mettant à niveau ses capacités en matière d’armes nucléaires, ainsi qu’en
         poursuivant, pour une durée illimitée, sa politique déclarée en matière
         d’armes nucléaires, tout en s’abstenant de mener des négociations, tel
         qu’exposé aux quatre points précédents ; et
     f) que le Royaume-Uni a manqué de s’acquitter et continue de ne pas
         s’acquitter de bonne foi des obligations qui lui incombent au regard du
         TNP et du droit international coutumier en empêchant de fait la grande
         majorité des Etats non dotés d’armes nucléaires de respecter leur part
         des obligations qu’imposent l’article VI du traité et le droit international


                                                                                  11

                armes nucléaires et désarmement (arrêt)                        841

         coutumier en ce qui concerne le désarmement nucléaire et la cessation
         de la course aux armements nucléaires à une date rapprochée.
     En outre, la République des Iles Marshall prie la Cour
     d’ordonner
     au Royaume-Uni de prendre toutes les mesures nécessaires pour se confor-
     mer, dans un délai d’un an à compter du prononcé de l’arrêt, aux obliga-
     tions qui lui incombent au regard de l’article VI du TNP et du droit
     international coutumier, parmi lesquelles celle de mener des négociations
     de bonne foi, si nécessaire en engageant celles-ci, en vue de conclure une
     convention relative à un désarmement nucléaire dans tous ses aspects eﬀec-
     tué sous un contrôle international strict et eﬃcace. »
  13. Les conclusions ci-après ont été présentées au nom du Gouvernement du
Royaume-Uni dans les exceptions préliminaires :
        « Pour les raisons exposées dans les présentes exceptions préliminaires, le
     Royaume-Uni prie la Cour de dire et juger que la demande présentée par
     la République des Iles Marshall est irrecevable, ou qu’elle n’a pas compé-
     tence pour en connaître. »
   Les conclusions ci-après ont été présentées au nom du Gouvernement des
Iles Marshall dans l’exposé écrit contenant ses observations et conclusions sur
les exceptions préliminaires :
        « Considérant l’exposé qui précède, la République des Iles Marshall prie
     la Cour :
     — de rejeter les exceptions préliminaires soulevées par le Royaume-Uni ;
         et
     — de dire et juger :
          i) qu’elle a compétence pour connaître des demandes présentées par les
             Iles Marshall ; et
         ii) que lesdites demandes sont recevables. »
   14. Dans la procédure orale sur les exceptions préliminaires, les conclusions
ci-après ont été présentées par les Parties :
Au nom du Gouvernement du Royaume-Uni,
à l’audience du 14 mars 2016 :
       « Le Royaume-Uni prie la Cour de dire et juger :
      — qu’elle n’a pas compétence pour connaître de la demande présentée
         contre lui par les Iles Marshall ; et/ou
      — que la demande présentée contre lui par les Iles Marshall est irrece-
         vable. »
Au nom du Gouvernement des Iles Marshall,
à l’audience du 16 mars 2016 :
       « Les Iles Marshall prient la Cour :
     a) de rejeter les exceptions préliminaires à sa compétence et à la recevabilité
        des demandes des Iles Marshall qui ont été soulevées par le Royaume-Uni
        de Grande-Bretagne et d’Irlande du Nord dans ses exceptions prélimi-
        naires du 15 juin 2015 ;

                                                                                 12

               armes nucléaires et désarmement (arrêt)                     842

     b) de dire et juger qu’elle a compétence pour connaître des demandes pré-
        sentées par les Iles Marshall dans leur requête du 24 avril 2014 ; et
     c) de dire et juger que les demandes des Iles Marshall sont recevables. »

                                        *
                                    *       *

                              I. Introduction

                           A. Contexte historique
   15. Depuis sa création, et conformément à ses buts énoncés à l’article 1
de la Charte, l’Organisation des Nations Unies a toujours placé la question
du désarmement au cœur de ses préoccupations. A cet égard, la Charte
assigne à trois organes distincts un rôle en matière de désarmement à
l’échelle internationale : l’Assemblée générale (paragraphe 1 de l’article 11),
le Conseil de sécurité (art. 26) et le Comité d’état-major (paragraphe 1 de
l’article 47). L’Assemblée générale a été active dans les domaines du désar-
mement international en général et du désarmement nucléaire en particu-
lier. S’agissant du désarmement international en général, elle a créé
en 1952 la première commission du désarmement de l’Organisation des
Nations Unies, placée sous l’autorité du Conseil de sécurité (résolu-
tion 502 VI) du 11 janvier 1952). En 1978, elle a tenu une session extraordi-
naire consacrée au désarmement, au cours de laquelle elle a mis en place les
mécanismes de désarmement actuels de l’ONU, qui regroupent : la Première
Commission de l’Assemblée générale, dont le mandat a été redéﬁni pour
porter exclusivement sur les questions relatives au désarmement et les ques-
tions de sécurité internationale y aﬀérentes ; une nouvelle commission du
désarmement (remplaçant la commission du désarmement de l’Organisa-
tion des Nations Unies créée en 1952), établie en tant qu’organe subsidiaire
de l’Assemblée générale et composée de l’ensemble des Etats Membres de
l’Organisation ; et un comité du désarmement, organe de négociation (réso-
lution S-10/2 du 30 juin 1978, par. 117, 118 et 120) qui allait devenir, à par-
tir de 1984 (résolution 37/99 K de l’Assemblée générale du 13 décembre 1982,
partie II ; rapport du comité du désarmement à l’Assemblée générale des
Nations Unies, 1er septembre 1983, doc. CD/421, par. 21), la conférence sur
le désarmement et qui compte à présent soixante-cinq membres.
   En ce qui concerne plus particulièrement le désarmement nucléaire, il y
a lieu de rappeler que, dans sa toute première résolution, adoptée à l’una-
nimité le 24 janvier 1946, l’Assemblée générale a instauré une commission
chargée d’étudier « les problèmes soulevés par la découverte de l’énergie
atomique » (résolution 1 I) du 24 janvier 1946 ; cette commission a été dis-
soute en 1952, lorsque la première commission du désarmement mention-
née ci-dessus a été établie). Dès 1954, l’Assemblée générale a par ailleurs
lancé un appel en faveur d’une convention sur le désarmement nucléaire
(résolution 808 IX) A du 4 novembre 1954), appel qu’elle a réitéré dans
nombre de résolutions ultérieures. En outre, les entités mentionnées

                                                                            13

               armes nucléaires et désarmement (arrêt)                     843

ci-dessus, créées par l’Assemblée générale pour œuvrer en faveur du
désarmement international en général, ont aussi traité plus spéciﬁque-
ment de la question du désarmement nucléaire.
   16. Par sa résolution 21 du 2 avril 1947, le Conseil de sécurité de l’Or-
ganisation des Nations Unies a placé un groupe d’îles de l’océan Paci-
ﬁque, dont celles qui constituent aujourd’hui les Iles Marshall, sous le
régime de tutelle instauré dans la Charte des Nations Unies, et désigné les
Etats-Unis d’Amérique comme autorité chargée de l’administration.
Entre 1946 et 1958, alors qu’elles relevaient de ce régime, les Iles Marshall
ont été à maintes reprises le théâtre d’essais nucléaires. Par sa résolu-
tion 683 du 22 décembre 1990, le Conseil de sécurité a mis ﬁn à l’accord
de tutelle sur les Iles Marshall. Par la résolution 46/3 de l’Assemblée géné-
rale en date du 17 septembre 1991, celles-ci ont été admises en tant que
Membre de l’Organisation des Nations Unies.
   17. Le défendeur est l’un des Membres fondateurs de l’Organisation
des Nations Unies et fait partie des membres permanents du Conseil de
sécurité. Le 3 octobre 1952, le Royaume-Uni a fait exploser son premier
dispositif nucléaire dans les îles Montebello, au nord-ouest de l’Australie,
et il détient des armes nucléaires.
   18. A la suite de longues négociations menées dans les années 1960, aux-
quelles ont participé aussi bien des puissances nucléaires que des Etats non
dotés d’armes nucléaires, le TNP a été ouvert à la signature le 1er juil-
let 1968. Il est entré en vigueur le 5 mars 1970 et a été prorogé pour une
durée indéﬁnie en 1995. Depuis son entrée en vigueur, des conférences
d’examen se sont tenues tous les cinq ans, en application du paragraphe 3
de son article VIII. Cent quatre-vingt-onze Etats sont devenus parties au
TNP ; le 10 janvier 2003, la République populaire démocratique de Corée a
annoncé qu’elle s’en retirait. Les Iles Marshall ont adhéré au TNP le 30 jan-
vier 1995. Le Royaume-Uni y est lui aussi partie, et il en est, en vertu de
l’article IX, l’un des trois gouvernements dépositaires. Il a signé le TNP le
1er juillet 1968 et a déposé ses instruments de ratiﬁcation le 27 novembre 1968
à Londres et à Washington, et le 29 novembre 1968 à Moscou.
   19. Le TNP vise à limiter la prolifération des armes nucléaires et pré-
voit certains droits et obligations pour les parties, qui y sont désignées
comme « Etat[s] doté[s] d’armes nucléaires qui [sont] Partie[s] au Traité »
ou « Etat[s] non doté[s] d’armes nucléaires qui [sont] Partie[s] au Traité »
(notamment le droit qu’ont tous les Etats de produire et d’utiliser de
l’énergie nucléaire à des ﬁns paciﬁques, l’obligation qui incombe aux
Etats dotés d’armes nucléaires qui sont parties au traité de s’abstenir de
transférer des armes nucléaires à qui que ce soit, et l’obligation imposée
aux Etats non dotés d’armes nucléaires qui sont parties au traité de ne pas
accepter pareil transfert). Son préambule fait en outre état de l’intention
des parties « de parvenir au plus tôt à la cessation de la course aux arme-
ments nucléaires et de prendre des mesures eﬃcaces dans la voie du désar-
mement nucléaire ». A cet égard, l’article VI du TNP prévoit ce qui suit :
         « Chacune des Parties au Traité s’engage à poursuivre de bonne foi
      des négociations sur des mesures eﬃcaces relatives à la cessation de

                                                                            14

                armes nucléaires et désarmement (arrêt)                       844

     la course aux armements nucléaires à une date rapprochée et au
     désarmement nucléaire, et sur un traité de désarmement général et
     complet sous un contrôle international strict et eﬃcace. »
Aux ﬁns du TNP, un « Etat doté d’armes nucléaires est un Etat qui a
fabriqué et a fait exploser une arme nucléaire ou un autre dispositif
nucléaire explosif avant le 1er janvier 1967 » (paragraphe 3 de l’article IX).
Les Etats ainsi visés sont au nombre de cinq : la Chine, les Etats-Unis
d’Amérique, la Fédération de Russie, la France et le Royaume-Uni. En
outre, d’autres Etats détiennent ou détiendraient des armes nucléaires.
   20. Par sa résolution 49/75 K du 15 décembre 1994, l’Assemblée générale
a demandé à la Cour internationale de Justice de donner un avis consultatif
sur la question de savoir s’il est permis en droit international de recourir à la
menace ou à l’emploi d’armes nucléaires en toute circonstance. Dans l’ex-
posé des motifs de son avis en date du 8 juillet 1996, la Cour a mesuré « toute
l’importance de la consécration par l’article VI du [TNP] d’une obligation de
négocier de bonne foi un désarmement nucléaire » (Licéité de la menace ou
de l’emploi d’armes nucléaires, avis consultatif, C.I.J. Recueil 1996 (I), p. 263,
par. 99). Elle a ajouté que cette obligation « dépass[ait] … une simple obliga-
tion de comportement » et consistait à « parvenir à un résultat précis — le
désarmement nucléaire dans tous ses aspects — par l’adoption d’un com-
portement déterminé, à savoir la poursuite de bonne foi de négociations en
la matière » (ibid., p. 264, par. 99). La Cour a par ailleurs précisé que « [c]ette
double obligation de négocier et de conclure concern[ait] formellement [tous]
les … Etats parties au [TNP], c’est-à-dire la très grande majorité de la com-
munauté internationale », et que « toute recherche réaliste d’un désarmement
général et complet, en particulier nucléaire, nécessit[ait] la coopération de
tous les Etats » (ibid., par. 100). Dans la partie ﬁnale de son avis consultatif,
la Cour a déclaré à l’unanimité qu’« [i]l exist[ait] une obligation de pour-
suivre de bonne foi et de mener à terme des négociations conduisant au
désarmement nucléaire dans tous ses aspects, sous un contrôle international
strict et eﬃcace » (ibid., p. 267, par. 105, point 2) F).
   21. Dans sa résolution 51/45 M du 10 décembre 1996, l’Assemblée
générale a « [s]oulign[é] la conclusion unanime de la Cour, selon laquelle
il existe une obligation de poursuivre de bonne foi et de mener à terme des
négociations conduisant au désarmement nucléaire dans tous ses aspects,
sous un contrôle international strict et eﬃcace », et
     « [d]emand[é] instamment à tous les Etats d’exécuter immédiatement
     cette obligation en engageant des négociations multilatérales en 1997
     en vue de parvenir à la conclusion rapide d’une convention sur les
     armes nucléaires interdisant la mise au point, la fabrication, l’essai, le
     déploiement, le stockage, le transfert, la menace ou l’emploi de ces
     armes et prévoyant leur élimination ».
Depuis, l’Assemblée générale adopte chaque année une résolution analogue
sur la suite donnée à l’avis consultatif de la Cour. Elle a également adopté
nombre d’autres résolutions encourageant le désarmement nucléaire.

                                                                                15

               armes nucléaires et désarmement (arrêt)                    845

                  B. Instances introduites devant la Cour
   22. Le 24 avril 2014, les Iles Marshall ont déposé, outre la requête
introductive de la présente instance (voir le paragraphe 1 ci-dessus), des
requêtes distinctes contre les huit autres Etats qui, selon elles, possèdent
des armes nucléaires (la Chine, les Etats-Unis d’Amérique, la Fédération
de Russie, la France, l’Inde, Israël, le Pakistan et la République populaire
démocratique de Corée), et auxquels elles reprochent également d’avoir
manqué à leurs obligations relatives aux négociations concernant la cessa-
tion de la course aux armements nucléaires à une date rapprochée et le
désarmement nucléaire. Les aﬀaires contre l’Inde, le Pakistan et le
Royaume-Uni ont été inscrites au rôle général de la Cour, le demandeur
ayant invoqué, comme base de compétence, les déclarations par lesquelles
ces Etats ont reconnu la juridiction obligatoire de la Cour (en vertu du
paragraphe 2 de l’article 36 du Statut). Dans les requêtes qu’elles ont pré-
sentées contre la Chine, les Etats-Unis d’Amérique, la Fédération de Rus-
sie, la France, Israël et la République populaire démocratique de Corée,
les Iles Marshall ont invité ces Etats à accepter la compétence de la Cour
aux ﬁns de l’aﬀaire, ainsi qu’il est envisagé au paragraphe 5 de l’article 38
du Règlement. Aucun ne l’ayant fait, lesdites requêtes n’ont pas été ins-
crites au rôle général de la Cour.
   23. Le Royaume-Uni a soulevé cinq exceptions préliminaires à la com-
pétence de la Cour ou à la recevabilité de la requête. Dans la première, il
soutient que les Iles Marshall n’ont pas établi qu’il existait, au moment du
dépôt de la requête, un diﬀérend justiciable entre les Parties le mettant en
cause au motif qu’il n’aurait pas poursuivi de bonne foi des négociations
concernant la cessation de la course aux armements nucléaires à une date
rapprochée et le désarmement nucléaire. Dans ses deuxième et troisième
exceptions, le défendeur avance que certaines réserves dont les Parties ont
assorti les déclarations qu’elles ont faites en vertu du paragraphe 2 de
l’article 36 du Statut font obstacle à la compétence de la Cour. La qua-
trième exception préliminaire est fondée sur l’absence à l’instance de
tierces parties, en particulier les autres Etats dotés d’armes nucléaires,
dont les intérêts essentiels seraient en cause en l’espèce. Selon la cinquième
exception du Royaume-Uni, la Cour devrait refuser d’exercer sa compé-
tence parce qu’un arrêt sur le fond en la présente aﬀaire n’aurait aucune
conséquence pratique.
   24. Dans leurs observations écrites et les conclusions ﬁnales qu’elles
ont présentées à l’audience, les Iles Marshall ont prié la Cour de rejeter
l’ensemble des exceptions préliminaires soulevées par le Royaume-Uni et,
partant, de dire qu’elle a compétence et que la requête est recevable (voir
les paragraphes 13 et 14 ci-dessus).
   25. La Cour examinera tout d’abord l’exception fondée sur l’absence
de diﬀérend.

                                       *
                                   *       *

                                                                           16

               armes nucléaires et désarmement (arrêt)                      846

      II. Première exception préliminaire : absence de différend

  26. Dans sa première exception préliminaire, le Royaume-Uni aﬃrme
que, à la date du dépôt de la requête des Iles Marshall, il n’existait pas,
entre les deux Etats, de « diﬀérend justiciable ». En conséquence, il consi-
dère que la Cour n’est compétente pour examiner aucune des demandes
des Iles Marshall ou que ces demandes sont irrecevables.

   27. Le Royaume-Uni soutient qu’il existe un principe de droit interna-
tional coutumier suivant lequel l’Etat qui a l’intention d’invoquer la res-
ponsabilité d’un autre Etat doit lui notiﬁer sa réclamation, cette
notiﬁcation étant un élément constitutif de la condition relative à l’exis-
tence d’un diﬀérend. Il allègue que ce principe trouve son expression dans
l’article 43 des Articles de la Commission du droit international sur la
responsabilité de l’Etat pour faits internationalement illicites (ci-après les
« Articles de la CDI sur la responsabilité de l’Etat ») et dans les disposi-
tions de divers mécanismes de règlement obligatoire des diﬀérends en
droit international. Le défendeur ajoute que, dans les aﬀaires relatives à
l’Application de la convention internationale sur l’élimination de toutes les
formes de discrimination raciale (Géorgie c. Fédération de Russie) et à des
Questions concernant l’obligation de poursuivre ou d’extrader (Belgique
c. Sénégal), la Cour a elle aussi jugé que la notiﬁcation antérieure des
griefs constituait une condition préalable aux ﬁns d’établir l’existence
d’un diﬀérend.
   28. Le Royaume-Uni fait valoir qu’il n’a pas été satisfait à ces condi-
tions en la présente espèce. S’agissant des deux déclarations auxquelles les
Iles Marshall se réfèrent plus particulièrement, il aﬃrme que ni leur
contenu ni les circonstances dans lesquelles elles ont été faites ne consti-
tuent une preuve de l’existence, à la date du dépôt de la requête, d’un
diﬀérend entre les Parties. La première déclaration a été faite le 26 sep-
tembre 2013 à la réunion de haut niveau de l’Assemblée générale sur le
désarmement nucléaire par le ministre des aﬀaires étrangères des
Iles Marshall, qui a « appel[é] instamment tous les Etats dotés d’armes
nucléaires à intensiﬁer leurs eﬀorts pour assumer leurs responsabilités en
vue d’un désarmement eﬀectif réalisé en toute sécurité ». Le Royaume-Uni
relève que cette déclaration ne le mentionnait pas spéciﬁquement et sou-
tient qu’elle ne pouvait d’aucune manière être considérée comme mettant
en cause sa responsabilité au regard du droit international pour une quel-
conque violation du TNP ou du droit international coutumier. La seconde
déclaration, elle aussi de nature générale, a été faite le 13 février 2014, soit
à peine plus de deux mois avant le dépôt de la requête introductive de la
présente instance, à la deuxième conférence sur l’impact humanitaire des
armes nucléaires tenue à Nayarit, au Mexique. Cette déclaration se lit
comme suit :
        « Les Iles Marshall sont convaincues que des négociations multi-
     latérales visant à créer et à maintenir un monde dépourvu d’armes

                                                                             17

               armes nucléaires et désarmement (arrêt)                    847

    nucléaires auraient dû être engagées depuis longtemps. Nous esti-
    mons en eﬀet que les Etats possédant un arsenal nucléaire ne res-
    pectent pas leurs obligations à cet égard. L’obligation d’œuvrer au
    désarmement nucléaire qui incombe à chaque Etat en vertu de l’ar-
    ticle VI du traité de non-prolifération nucléaire et du droit interna-
    tional coutumier impose l’ouverture immédiate de telles négociations
    et leur aboutissement. »
Le Royaume-Uni fait observer qu’il n’assistait pas à cette conférence, et sou-
tient que les Iles Marshall n’ont pris aucune mesure pour porter la déclara-
tion précitée à son attention. Il ajoute que le demandeur a eu d’autres
occasions de lui notiﬁer le prétendu diﬀérend, mais qu’il n’en a rien fait.
   29. Le défendeur fait valoir que, à la date du dépôt de la requête, les
Iles Marshall n’avaient pas pris les mesures les plus élémentaires pour
l’informer de leur réclamation ou d’un quelconque aspect du diﬀérend
— ou simple désaccord — qui les aurait opposés. Il estime en outre qu’il
n’est pas suﬃsant qu’une divergence de vues ait été constatée publique-
ment ; il doit y avoir un échange entre les parties en cause. Le Royaume-Uni
soutient en conséquence qu’il n’existait aucun conﬂit entre les positions
juridiques des deux Etats et, partant, aucun « diﬀérend justiciable ». Il
ajoute que le dépôt d’une requête ne saurait être considéré comme consti-
tuant à la fois une notiﬁcation et la cristallisation d’un diﬀérend naissant.
De la même manière, le comportement postérieur au dépôt de la requête
ne saurait suﬃre à établir l’existence d’un « diﬀérend justiciable » entre les
Parties au moment de la saisine de la Cour ; il ne peut en être tenu compte
que pour déﬁnir la portée ou l’objet du diﬀérend.

                                      *
   30. Les Iles Marshall soutiennent que la première exception prélimi-
naire soulevée par le Royaume-Uni devrait être rejetée.
   31. Selon le demandeur, il n’existe aucun principe général imposant à
un Etat qui entend introduire une instance contre un autre Etat de noti-
ﬁer cette intention ou ses réclamations à celui-ci avant de saisir l’organe
judiciaire. Les Iles Marshall font ainsi valoir que l’article 43 des Articles
de la CDI sur la responsabilité de l’Etat est dépourvu de pertinence car il
ne traite pas de l’introduction d’une instance devant une juridiction inter-
nationale. A l’appui de cet argument, les Iles Marshall invoquent le com-
mentaire relatif à l’article 44, qui indique que les Articles de la CDI « ne
traitent pas des problèmes de compétence des cours et tribunaux interna-
tionaux, ni en général des conditions de recevabilité des instances ». Elles
allèguent en outre que la tentative du Royaume-Uni d’inférer un principe
d’application générale de certaines dispositions contenues dans divers ins-
truments internationaux est indéfendable et ne trouve aucune justiﬁcation
dans la jurisprudence des juridictions internationales.
   32. Les Iles Marshall ajoutent que la Cour a toujours nié l’existence
d’une obligation générale de notiﬁcation préalable de l’intention d’intro-
duire une instance, et que rien dans les aﬀaires Belgique c. Sénégal et

                                                                           18

               armes nucléaires et désarmement (arrêt)                     848

Géorgie c. Fédération de Russie ne corrobore l’allégation du Royaume-Uni
concernant pareille exigence. Elles aﬃrment en outre que non seulement
la Cour n’a jamais reconnu l’existence d’une obligation générale de noti-
ﬁcation préalable des griefs, mais qu’elle a aussi, ainsi que cela appert de
sa jurisprudence, systématiquement veillé à ne pas ﬁxer de critères trop
stricts pour déterminer l’existence d’un diﬀérend, admettant notamment
qu’un diﬀérend pouvait « se cristalliser » par suite de la formulation, par
un Etat, d’une réclamation contre le comportement constant d’un autre
Etat (par exemple, Certains biens (Liechtenstein c. Allemagne), exceptions
préliminaires, arrêt, C.I.J. Recueil 2005, p. 19, par. 25 ; Frontière terrestre
et maritime entre le Cameroun et le Nigéria (Cameroun c. Nigéria), excep-
tions préliminaires, arrêt, C.I.J. Recueil 1998, p. 317, par. 93 ; Application
de la convention pour la prévention et la répression du crime de génocide
(Bosnie-Herzégovine c. Yougoslavie), exceptions préliminaires, arrêt,
C.I.J. Recueil 1996 (II), p. 614-615, par. 29).
   33. De l’avis des Iles Marshall, l’existence d’un diﬀérend est démontrée
par les attitudes opposées des Parties en ce qui concerne la question du
respect, par le Royaume-Uni, de l’article VI du TNP et des obligations de
droit coutumier correspondantes. Le demandeur aﬃrme, en premier lieu,
avoir clairement communiqué sa réclamation à tous les Etats dotés
d’armes nucléaires — y compris le Royaume-Uni — par la déclaration
qu’il a faite le 13 février 2014 lors de la conférence de Nayarit (voir le
paragraphe 28 ci-dessus). Selon lui, le défendeur, bien que n’ayant pas
participé à celle-ci, doit avoir eu connaissance de cette déclaration,
puisque tous les documents et déclarations issus de la conférence étaient
à la disposition du public et aisément consultables, notamment sur l’In-
ternet. A titre subsidiaire, les Iles Marshall soutiennent que, même à
admettre la thèse du Royaume-Uni quant à la nécessité d’une notiﬁcation
préalable (que le demandeur interprète comme signiﬁant que le défendeur
doit « avoir connaissance du grief de l’autre partie de manière à avoir la
possibilité d’y répondre »), cette exigence serait ici remplie.
   34. Les Iles Marshall soutiennent par ailleurs qu’elles ont également
notiﬁé leur réclamation en déposant leur requête.
   35. Selon les Iles Marshall, le propre comportement du défendeur
témoigne de son opposition à cette réclamation, et les déclarations qu’il a
faites dans le cadre de ses exceptions préliminaires et à l’audience attestent
qu’il continue de s’y opposer quant au fond. Les Iles Marshall invoquent en
outre les votes respectivement exprimés par les Parties dans diverses enceintes
multilatérales comme preuve de l’opposition de leurs points de vue. Enﬁn,
selon elles, l’opposition entre les Parties découle du fait que le Royaume-Uni
a suivi, et continue de suivre, une ligne de conduite considérée par elles
comme une violation du droit international, ainsi que des déclarations du
Gouvernement britannique qui, en 2006 et 2010, à l’occasion de débats par-
lementaires, a aﬃrmé que le renouvellement de son système de dissuasion
nucléaire était conforme aux obligations qu’il tenait du TNP.

                                    *   *
                                                                            19

                armes nucléaires et désarmement (arrêt)                     849

   36. Selon l’article 38 du Statut, la mission de la Cour est de régler
conformément au droit international les diﬀérends qui lui sont soumis par
les Etats. Aux termes du paragraphe 2 de l’article 36 du Statut, la Cour a
compétence à l’égard de tous les « diﬀérends d’ordre juridique » qui
peuvent se faire jour entre des Etats parties au Statut ayant fait une décla-
ration en vertu de cette même disposition. L’existence d’un diﬀérend entre
les Parties est donc une condition à la compétence de la Cour.
   37. Conformément à la jurisprudence bien établie de la Cour, un diﬀé-
rend est « un désaccord sur un point de droit ou de fait, une contradiction,
une opposition de thèses juridiques ou d’intérêts » entre des
parties (Concessions Mavrommatis en Palestine, arrêt no 2, 1924, C.P.J.I.
série A no 2, p. 11). Pour qu’un diﬀérend existe, « [i]l faut démontrer que la
réclamation de l’une des parties se heurte à l’opposition manifeste de
l’autre » (Sud-Ouest africain (Ethiopie c. Afrique du Sud ; Libéria c. Afrique
du Sud), exceptions préliminaires, arrêt, C.I.J. Recueil 1962, p. 328). « « [L]es
points de vue des deux parties, quant à l’exécution ou à la non-exécution »
de certaines obligations internationales, « [doivent être] nettement oppo-
sés ». » (Violations alléguées de droits souverains et d’espaces maritimes
dans la mer des Caraïbes (Nicaragua c. Colombie), exceptions prélimi-
naires, arrêt, C.I.J. Recueil 2016 (I), p. 26, par. 50, citant Interprétation
des traités de paix conclus avec la Bulgarie, la Hongrie et la Roumanie,
première phase, avis consultatif, C.I.J. Recueil 1950, p. 74.)
   38. La détermination par la Cour de l’existence d’un diﬀérend est une
question de fond, et non de forme ou de procédure (cf. Application de la
convention internationale sur l’élimination de toutes les formes de discrimi-
nation raciale (Géorgie c. Fédération de Russie), exceptions préliminaires,
arrêt, C.I.J. Recueil 2011 (I), p. 84, par. 30 ; Interprétation des arrêts nos 7
et 8 (usine de Chorzów) [Allemagne c. Pologne], arrêt no 11, 1927,
C.P.J.I. série A no 13, p. 10-11). Lorsque la Cour est saisie sur la base de
déclarations faites en vertu du paragraphe 2 de l’article 36 de son Statut,
la tenue de négociations préalables n’est pas requise, à moins que l’une
des déclarations pertinentes n’en dispose autrement (Frontière terrestre et
maritime entre le Cameroun et le Nigéria (Cameroun c. Nigéria), excep-
tions préliminaires, arrêt, C.I.J. Recueil 1998, p. 322, par. 109). Par ail-
leurs, « si la protestation diplomatique oﬃcielle peut constituer un moyen
important pour une partie de porter à l’attention de l’autre une préten-
tion, pareille protestation … n’est pas une condition nécessaire » à l’exis-
tence d’un diﬀérend (Violations alléguées de droits souverains et d’espaces
maritimes dans la mer des Caraïbes (Nicaragua c. Colombie), exceptions
préliminaires, arrêt, C.I.J. Recueil 2016 (I), p. 32, par. 72). De la même
manière, la notiﬁcation de l’intention d’introduire une instance n’est pas
requise aux ﬁns de pouvoir saisir la Cour (Frontière terrestre et maritime
entre le Cameroun et le Nigéria (Cameroun c. Nigéria), exceptions prélimi-
naires, arrêt, C.I.J. Recueil 1998, p. 297, par. 39).
   39. L’existence d’un diﬀérend doit être établie objectivement par la
Cour sur la base d’un examen des faits (Violations alléguées de droits sou-
verains et d’espaces maritimes dans la mer des Caraïbes (Nicaragua

                                                                              20

               armes nucléaires et désarmement (arrêt)                     850

c. Colombie), exceptions préliminaires, arrêt, C.I.J. Recueil 2016 (I),
p. 26, par. 50). A cette ﬁn, celle-ci tient notamment compte de l’ensemble
des déclarations ou documents échangés entre les parties (Questions
concernant l’obligation de poursuivre ou d’extrader (Belgique c. Sénégal),
arrêt, C.I.J. Recueil 2012 (II), p. 443-445, par. 50-55), ainsi que des
échanges qui ont eu lieu dans des enceintes multilatérales (Application de
la convention internationale sur l’élimination de toutes les formes de discri-
mination raciale (Géorgie c. Fédération de Russie), exceptions prélimi-
naires, arrêt, C.I.J. Recueil 2011 (I), p. 94, par. 51, p. 95, par. 53). Ce
faisant, elle accorde une attention particulière « aux auteurs des déclara-
tions ou documents, aux personnes auxquelles ils étaient destinés ou qui
en ont eﬀectivement eu connaissance et à leur contenu » (ibid., p. 100,
par. 63).
   40. Le comportement des parties peut aussi entrer en ligne de compte,
notamment en l’absence d’échanges diplomatiques (Violations alléguées
de droits souverains et d’espaces maritimes dans la mer des Caraïbes (Nica-
ragua c. Colombie), exceptions préliminaires, arrêt, C.I.J. Recueil 2016 (I),
p. 32-33, par. 71 et 73). Ainsi que l’a écrit la Cour,
     « un désaccord sur un point de droit ou de fait, un conﬂit, une oppo-
     sition de thèses juridiques ou d’intérêts ou le fait que la réclamation
     de l’une des parties se heurte à l’opposition manifeste de l’autre ne
     doivent pas nécessairement être énoncés expressis verbis… [I]l est
     possible, comme en d’autres domaines, d’établir par inférence quelle
     est en réalité la position ou l’attitude d’une partie. » (Frontière ter-
     restre et maritime entre le Cameroun et le Nigéria (Cameroun c. Nigé-
     ria), exceptions préliminaires, arrêt, C.I.J. Recueil 1998, p. 315,
     par. 89.)
En particulier, la Cour a jugé que « l’existence d’un diﬀérend p[ouvait]
être déduite de l’absence de réaction d’un Etat à une accusation dans des
circonstances où une telle réaction s’imposait » (Application de la conven-
tion internationale sur l’élimination de toutes les formes de discrimination
raciale (Géorgie c. Fédération de Russie), exceptions préliminaires, arrêt,
C.I.J. Recueil 2011 (I), p. 84, par. 30, citant Frontière terrestre et mari-
time entre le Cameroun et le Nigéria (Cameroun c. Nigéria), exceptions
préliminaires, arrêt, C.I.J. Recueil 1998, p. 315, par. 89).
   41. Les éléments de preuve doivent montrer que les « points de vue
des … parties [sont] nettement opposés » en ce qui concerne la question
portée devant la Cour (voir le paragraphe 37 ci-dessus). Ainsi que cela res-
sort de décisions antérieures de la Cour dans lesquelles la question de l’exis-
tence d’un diﬀérend était à l’examen, un diﬀérend existe lorsqu’il est
démontré, sur la base des éléments de preuve, que le défendeur avait
connaissance, ou ne pouvait pas ne pas avoir connaissance, de ce que
ses vues se heurtaient à l’« opposition manifeste » du demandeur (Violations
alléguées de droits souverains et d’espaces maritimes dans la mer des
Caraïbes (Nicaragua c. Colombie), exceptions préliminaires, arrêt, C.I.J.
Recueil 2016 (I), p. 26, par. 73 ; Application de la convention internationale

                                                                            21

               armes nucléaires et désarmement (arrêt)                      851

sur l’élimination de toutes les formes de discrimination raciale (Géorgie
c. Fédération de Russie), exceptions préliminaires, arrêt, C.I.J. Recueil 2011
(I), p. 99, par. 61, p. 109-110, par. 87, p. 117, par. 104).
   42. En principe, la date à laquelle doit être appréciée l’existence d’un
diﬀérend est celle du dépôt de la requête (Violations alléguées de droits
souverains et d’espaces maritimes dans la mer des Caraïbes (Nicaragua
c. Colombie), exceptions préliminaires, arrêt, C.I.J. Recueil 2016 (I),
p. 27, par. 52 ; Application de la convention internationale sur l’élimination
de toutes les formes de discrimination raciale (Géorgie c. Fédération de
Russie), exceptions préliminaires, arrêt, C.I.J. Recueil 2011 (I), p. 85,
par. 30). Lorsqu’il est dit, au paragraphe 1 de l’article 38 du Statut de la
Cour, que la mission de celle-ci est de « régler conformément au droit
international les diﬀérends qui lui sont soumis », ce sont en eﬀet bien des
diﬀérends existant à la date de leur soumission qui sont visés.
   43. Le comportement des parties postérieur à la requête (ou la requête
proprement dite) peut être pertinent à divers égards et, en particulier, aux
ﬁns de conﬁrmer l’existence d’un diﬀérend (Timor oriental (Portugal
c. Australie), arrêt, C.I.J. Recueil 1995, p. 100, par. 22, et p. 104, par. 32),
d’en clariﬁer l’objet (Obligation de négocier un accès à l’océan Pacifique
(Bolivie c. Chili), exception préliminaire, arrêt, C.I.J. Recueil 2015 (II),
p. 602, par. 26), ou de déterminer s’il a disparu au moment où la Cour
statue (Essais nucléaires (Australie c. France), arrêt, C.I.J. Recueil 1974,
p. 270-271, par. 55 ; Essais nucléaires (Nouvelle-Zélande c. France), arrêt,
C.I.J. Recueil 1974, p. 476, par. 58).

   Cependant, ni la requête ni le comportement ultérieur des parties ou
les déclarations faites par elles en cours d’instance ne sauraient permettre
à la Cour de conclure qu’il a été satisfait à la condition de l’existence
d’un diﬀérend dans cette même instance (Questions concernant l’obliga-
tion de poursuivre ou d’extrader (Belgique c. Sénégal), arrêt, C.I.J.
Recueil 2012 (II), p. 444-445, par. 53-55). Si la Cour était compétente à
l’égard de diﬀérends résultant d’échanges qui ont eu lieu au cours de la
procédure devant elle, le défendeur se trouverait privé de la possibilité de
réagir, avant l’introduction de l’instance, à la réclamation visant son com-
portement. De surcroît, la règle selon laquelle le diﬀérend doit en principe
déjà exister à la date du dépôt de la requête serait vidée de sa substance.

                                     *   *
  44. La Cour note que les Iles Marshall, de par les souﬀrances qu’a
endurées leur population par suite des importants programmes d’essais
nucléaires dont elles ont été le théâtre, ont des raisons particulières de se
préoccuper du désarmement nucléaire (voir le paragraphe 16 ci-dessus).
Toutefois, cet état de fait ne change rien à la nécessité d’établir que les
conditions régissant la compétence de la Cour sont remplies. Bien que la
question de savoir si celle-ci a compétence soit une question juridique qui
demande à être tranchée par elle, il appartient au demandeur de démon-

                                                                             22

               armes nucléaires et désarmement (arrêt)                   852

trer les faits étayant sa thèse relative à l’existence d’un diﬀérend (Actions
armées frontalières et transfrontalières (Nicaragua c. Honduras), compé-
tence et recevabilité, arrêt, C.I.J. Recueil 1988, p. 76, par. 16).
   45. Comme cela a été relevé aux paragraphes 27-29 ci-dessus, le
Royaume-Uni, à l’appui de sa position selon laquelle il n’existe pas de
diﬀérend entre les Parties, invoque le fait que les Iles Marshall n’ont pas
engagé de négociations et ne lui ont pas notiﬁé la réclamation formulée
dans la requête. Il se fonde plus particulièrement sur l’article 43 des
Articles de la CDI sur la responsabilité de l’Etat, qui prescrit à un Etat
lésé de « notiﬁe[r] sa demande » à l’Etat dont il invoque la responsabilité.
Aux termes du paragraphe 3 de l’article 48, cette exigence s’applique,
mutatis mutandis, à l’invocation de la responsabilité par un Etat autre
qu’un Etat lésé. La Cour observe toutefois que, dans son commentaire, la
CDI précise que ses articles « ne traitent pas des questions de compétence
des cours et tribunaux internationaux, ni en général des conditions de
recevabilité des instances introduites devant eux » (voir le commentaire de
la CDI sur le projet d’articles sur la responsabilité de l’Etat pour fait
internationalement illicite, rapport de la Commission du droit internatio-
nal de 2001, Nations Unies, doc. A/56/10, paragraphe 1 du commentaire
relatif à l’article 44, p. 120-121). De plus, la Cour a rejeté l’idée selon
laquelle une notiﬁcation ou des négociations préalables seraient requises
lorsqu’elle a été saisie sur la base de déclarations faites en vertu du para-
graphe 2 de l’article 36 du Statut, à moins que cela ne soit prévu dans
l’une de ces déclarations. La jurisprudence de la Cour traite la question de
l’existence d’un diﬀérend comme une question aﬀérente à la compétence
qui impose de rechercher s’il existe un diﬀérend au fond, et non quelle est
la forme que prend ce diﬀérend ou s’il a été notiﬁé au défendeur (voir le
paragraphe 38 ci-dessus).
   46. Pour l’essentiel, les Iles Marshall cherchent à démontrer de quatre
manières qu’un diﬀérend les oppose au Royaume-Uni. Premièrement,
elles renvoient à certaines déclarations qu’elles ont faites elles-mêmes
dans des enceintes multilatérales. Deuxièmement, elles avancent que le
dépôt même de la requête ainsi que les positions qu’ont exprimées les
Parties au cours de la présente instance attestent l’existence d’un diﬀérend
entre ces dernières. Troisièmement, elles invoquent les votes émis par le
Royaume-Uni sur le désarmement nucléaire dans des enceintes multilaté-
rales. Quatrièmement, elles se fondent sur le comportement qui a été celui
du défendeur tant avant qu’après le dépôt de la requête.
   47. Les Iles Marshall reconnaissent que ces questions n’ont fait l’objet
d’aucun échange diplomatique bilatéral, et ce, en dépit du fait qu’un cer-
tain nombre d’échanges bilatéraux, y compris des visites de hauts repré-
sentants du Royaume-Uni aux Iles Marshall, ont eu lieu au cours de la
période précédant le dépôt de la requête, dans le cadre desquels lesdites
questions auraient pu être soulevées.
   48. Le demandeur invoque un certain nombre de déclarations faites
dans des enceintes multilatérales avant la date du dépôt de sa requête, qui,
selon lui, suﬃsent à établir l’existence d’un diﬀérend. Ainsi que la Cour l’a

                                                                          23

               armes nucléaires et désarmement (arrêt)                    853

déjà précisé, la divergence de vues entre les Parties pourrait aussi être
attestée par des échanges ayant eu lieu dans un tel cadre (voir le para-
graphe 39 ci-dessus). Toutefois, lorsque la Cour se livre à l’examen
d’échanges ayant eu lieu dans un contexte multilatéral, elle doit notam-
ment accorder une attention particulière au contenu de la déclaration
d’une partie et à l’identité des personnes auxquelles elle était destinée, aﬁn
de déterminer si cette déclaration ainsi que toute réaction à celle-ci
montrent que les points de vue des parties en cause étaient « nettement
opposés » (voir les paragraphes 37 et 39 ci-dessus). La question qui se pose
en la présente espèce est donc de savoir si les déclarations invoquées par
les Iles Marshall suﬃsent à démontrer l’existence d’une telle opposition.
   49. Les Iles Marshall se fondent sur la déclaration faite le 26 sep-
tembre 2013 à la réunion de haut niveau de l’Assemblée générale sur le
désarmement nucléaire par leur ministre des aﬀaires étrangères, qui a
« appel[é] instamment toutes les puissances nucléaires [à] intensiﬁer leurs
eﬀorts pour assumer leurs responsabilités en vue d’un désarmement eﬀec-
tif réalisé en toute sécurité ». Cette déclaration, qui revêt un caractère
d’exhortation, ne saurait toutefois être considérée comme une allégation
selon laquelle le Royaume-Uni (ou toute autre puissance nucléaire) man-
quait à l’une quelconque de ses obligations juridiques. Il n’y est pas fait
mention de l’obligation de négocier, pas plus qu’il n’y est indiqué que
les Etats dotés d’armes nucléaires manquent aux obligations qui leur
incombent à cet égard. Cette déclaration donne à penser que ces derniers
font des « eﬀorts » pour assumer leurs responsabilités et plaide en faveur
d’une intensiﬁcation de ces eﬀorts ; elle ne dénonce pas une inaction. En
outre, une déclaration ne peut donner naissance à un diﬀérend que s’il y
est fait référence « assez clairement à l’objet [d’une réclamation] pour que
l’Etat contre lequel [celle-ci est] formul[ée] … puisse savoir qu’un diﬀé-
rend existe ou peut exister à cet égard » (Application de la convention inter-
nationale sur l’élimination de toutes les formes de discrimination raciale
(Géorgie c. Fédération de Russie), exceptions préliminaires, arrêt, C.I.J.
Recueil 2011 (I), p. 85, par. 30). Bien que cette conclusion ait été énoncée
dans le contexte d’une clause compromissoire, le même raisonnement
s’applique à un diﬀérend relatif à toute obligation indépendamment de
la base de compétence invoquée, la Cour ayant précisé qu’elle exami-
nait les exigences relatives à l’existence d’un diﬀérend au sens général
(ibid., p. 84, par. 29). La déclaration de 2013 sur laquelle se fondent les
Iles Marshall ne satisfait pas à ces exigences.
   50. La déclaration que les Iles Marshall ont faite lors de la conférence
de Nayarit le 13 février 2014 (voir le paragraphe 28 ci-dessus) va plus loin
que celle de 2013, en ce qu’elle contient une phrase dans laquelle il est
aﬃrmé que « les Etats possédant un arsenal nucléaire ne respectent pas
leurs obligations » au regard de l’article VI du TNP et du droit internatio-
nal coutumier. Or, le Royaume-Uni n’était pas présent à la conférence de
Nayarit. De plus, cette conférence ne portait pas spéciﬁquement sur la
question de négociations en vue du désarmement nucléaire, mais sur celle,
plus large, de l’impact humanitaire des armes nucléaires ; par ailleurs, si

                                                                           24

                armes nucléaires et désarmement (arrêt)                      854

elle dénonce, d’une manière générale, le comportement de l’ensemble des
Etats possédant un arsenal nucléaire, cette déclaration ne précise pas le
comportement du Royaume-Uni qui serait à l’origine du manquement
allégué. Une telle précision aurait été particulièrement nécessaire si,
comme l’aﬃrment les Iles Marshall, la déclaration de Nayarit visait à
mettre en cause la responsabilité internationale du défendeur à raison
d’une ligne de conduite qui était restée constante depuis de nombreuses
années. Ladite déclaration, étant donné son contenu très général et le
contexte dans lequel elle a été faite, n’appelait pas de réaction particulière
de la part du Royaume-Uni. Aucune divergence de vues ne peut donc être
déduite de cette absence de réaction. La déclaration de Nayarit ne suﬃt
pas à faire naître, entre les Iles Marshall et le Royaume-Uni, un diﬀérend
spéciﬁque ayant trait à la portée de l’article VI du TNP et d’une préten-
due obligation correspondante de droit international coutumier, ou au
respect par le Royaume-Uni de telles obligations.
   51. Aucune des autres déclarations plus générales sur lesquelles se
fondent les Iles Marshall en la présente espèce n’étaye la thèse de l’exis-
tence d’un diﬀérend, puisque aucune ne fait état d’un prétendu manque-
ment du Royaume-Uni à l’obligation consacrée par l’article VI du TNP
ou à l’obligation correspondante de droit international coutumier invo-
quée par le demandeur.
   52. Dans ces circonstances, l’on ne saurait aﬃrmer, sur la base de
ces déclarations — prises individuellement ou dans leur ensemble —, que
le Royaume-Uni avait connaissance, ou ne pouvait pas ne pas avoir
connaissance, de ce que les Iles Marshall alléguaient qu’il manquait à ses
obligations.
   53. Deuxièmement, le demandeur soutient que le dépôt de la requête
pourrait, en tant que tel, suﬃre à établir l’existence d’un diﬀérend : « rien
n’interdit de concevoir que la saisine de la Cour puisse être un mode
approprié et parfaitement légitime par lequel l’Etat lésé « notiﬁe sa
demande » à l’Etat dont la responsabilité internationale est invoquée ». Il
invoque également d’autres déclarations faites en cours d’instance par les
deux Parties pour démontrer la divergence de vues entre ces dernières.
   54. Les Iles Marshall se réfèrent à trois aﬀaires à l’appui de leur aﬃr-
mation, selon laquelle les déclarations que les Parties ont faites en cours
d’instance peuvent permettre de démontrer l’existence d’un diﬀérend (voir
le paragraphe 32 ci-dessus). Ces aﬀaires n’étayent cependant pas cette
assertion. Dans l’aﬀaire relative à Certains biens, les échanges bilatéraux
qui avaient eu lieu entre les parties avant la date du dépôt de la requête
attestaient clairement l’existence d’un diﬀérend (Certains biens (Liech-
tenstein c. Allemagne), exceptions préliminaires, arrêt, C.I.J. Recueil 2005,
p. 19, par. 25). Dans l’aﬀaire Cameroun c. Nigéria, la prise en compte
d’éléments postérieurs à cette date avait trait à la portée du diﬀérend,
et non à l’existence de celui-ci (Frontière terrestre et maritime entre
le Cameroun et le Nigéria (Cameroun c. Nigéria), exceptions préliminaires,
arrêt, C.I.J. Recueil 1998, p. 317, par. 93). En outre, s’il est vrai que, dans
l’arrêt qu’elle a rendu en l’aﬀaire relative à l’Application de la convention pour

                                                                               25

               armes nucléaires et désarmement (arrêt)                    855

la prévention et la répression du crime de génocide (Bosnie-Herzégovine
c. Yougoslavie), la Cour ne s’est pas expressément référée à quelque
élément de preuve antérieur au dépôt de la requête pour démontrer l’exis-
tence d’un diﬀérend, dans le contexte particulier de l’espèce — qui avait
trait à un conﬂit armé en cours —, le comportement des parties avant
cette date était suﬃsant à cet égard (exceptions préliminaires, arrêt,
C.I.J. Recueil 1996 (II), p. 614, par. 27-29) ; la réﬂexion de la Cour était
centrée non pas sur la date à laquelle le diﬀérend s’était fait jour, mais sur
les points de savoir quel était le véritable objet du diﬀérend, si celui-ci
relevait de la clause compromissoire pertinente et s’il « persist[ait] » à la
date de la décision de la Cour. Ainsi que cela a déjà été indiqué, si des
déclarations ou réclamations formulées dans la requête, voire après le
dépôt de celle-ci, peuvent être pertinentes à diverses ﬁns — et, en particu-
lier, pour préciser la portée du diﬀérend soumis à la Cour —, elles ne
sauraient créer un diﬀérend de novo, c’est-à-dire un diﬀérend qui n’existe
pas déjà (voir le paragraphe 43 ci-dessus).
   55. Troisièmement, les Iles Marshall se réfèrent aux votes exprimés par
les Parties dans diverses enceintes multilatérales traitant du désarmement
nucléaire (voir le paragraphe 35 ci-dessus). A titre d’exemple, en réponse
à une question posée par un membre de la Cour, elles ont évoqué la réso-
lution 68/32 de l’Assemblée générale en date du 5 décembre 2013, intitulée
« Suivi de la réunion de haut niveau de l’Assemblée générale sur le désar-
mement nucléaire de 2013 ». Au paragraphe 2 de ladite résolution, l’As-
semblée demandait « que soient respectés sans attendre les obligations
juridiques et les engagements pris en matière de désarmement nucléaire » ;
au paragraphe 4, elle demandait « que des négociations commencent au
plus tôt, dans le cadre de la Conférence du désarmement, en vue de
l’adoption rapide d’une convention globale relative aux armes nucléaires ».
La résolution a été adoptée par 137 voix contre 28, avec 20 abstentions.
Les Iles Marshall ont voté pour, le Royaume-Uni contre.
   56. La Cour estime qu’il faut faire preuve d’une grande prudence avant
de conclure, au vu de votes exprimés sur des résolutions d’organes poli-
tiques tels que l’Assemblée générale, à l’existence ou à la non-existence
d’un diﬀérend d’ordre juridique portant sur une question visée par pareil
texte. Le libellé d’une résolution et les votes ou habitudes de vote sur des
résolutions ayant le même objet peuvent, dans certaines circonstances,
constituer des éléments de preuve pertinents concernant l’existence d’un
diﬀérend d’ordre juridique, notamment en présence de déclarations
d’Etats visant à expliquer leur vote. Cependant, certaines résolutions
contiennent nombre de propositions diﬀérentes ; le vote d’un Etat sur une
résolution de ce type ne saurait en soi être considéré comme indiquant la
position de cet Etat sur chacune des propositions qui y ﬁgurent, et moins
encore l’existence, entre lui-même et un autre Etat, d’un diﬀérend d’ordre
juridique relatif à l’une de ces propositions.
   57. Quatrièmement, les Iles Marshall invoquent le comportement du
Royaume-Uni, qui aurait refusé de participer à certaines initiatives diplo-
matiques, n’aurait pas engagé de négociations sur le désarmement et

                                                                           26

               armes nucléaires et désarmement (arrêt)                   856

aurait remplacé et modernisé ses armes nucléaires, ainsi que les déclara-
tions qu’il a faites selon lesquelles son comportement était conforme à ses
obligations conventionnelles. Selon les Iles Marshall, ce comportement et
cette licéité proclamée, mises en regard de leurs propres déclarations dans
lesquelles était formulée une réclamation visant précisément ledit com-
portement et la position juridique du Royaume-Uni, démontrent l’exis-
tence d’un diﬀérend relatif à la portée des obligations du défendeur
découlant de l’article VI du TNP et d’une obligation correspondante de
droit international coutumier, ainsi qu’au respect de celles-ci.
   La Cour rappelle que la question de l’existence d’un diﬀérend dans une
aﬀaire contentieuse dépend des éléments de preuve relatifs à une diver-
gence de vues (voir les paragraphes 37, 39 et 40 ci-dessus). A cet égard, le
comportement d’un Etat défendeur peut aider la Cour à conclure que les
parties ont des points de vue opposés (voir le paragraphe 40 ci-dessus).
En la présente espèce, toutefois, ainsi que la Cour l’a conclu précédem-
ment (voir les paragraphes 49-52 ci-dessus), aucune des déclarations faites
par les Iles Marshall dans un cadre multilatéral ne concernait spéciﬁque-
ment le comportement du Royaume-Uni. Sur la base de telles déclara-
tions, l’on ne saurait aﬃrmer que celui-ci avait connaissance, ou ne
pouvait pas ne pas avoir connaissance, de ce que les Iles Marshall allé-
guaient qu’il manquait à ses obligations. Dans ce contexte, le comporte-
ment du Royaume-Uni ne permet pas de conclure à l’existence d’un
diﬀérend entre les deux Etats devant la Cour.

                                   *       *
   58. En conséquence, la Cour conclut que la première exception préli-
minaire soulevée par le Royaume-Uni doit être retenue. Il s’ensuit qu’elle
n’a pas compétence en la présente espèce au titre du paragraphe 2 de l’ar-
ticle 36 de son Statut. Aussi n’est-il pas nécessaire pour la Cour d’exami-
ner les autres exceptions soulevées par le Royaume-Uni.

                                       *
                                   *       *

  59. Par ces motifs,
  La Cour,
  1) Par huit voix contre huit, par la voix prépondérante du président,
   Retient la première exception préliminaire d’incompétence soulevée par
le Royaume-Uni de Grande-Bretagne et d’Irlande du Nord et fondée sur
l’absence de diﬀérend entre les Parties ;
  pour : M. Abraham, président ; MM. Owada, Greenwood, Mmes Xue, Dono-
    ghue, MM. Gaja, Bhandari, Gevorgian, juges ;
  contre : M. Yusuf, vice-président ; MM. Tomka, Bennouna, Cançado Trindade,
    Mme Sebutinde, MM. Robinson, Crawford, juges ; M. Bedjaoui, juge ad hoc ;

                                                                          27

               armes nucléaires et désarmement (arrêt)                      857

  2) Par neuf voix contre sept,
  Dit qu’elle ne peut procéder à l’examen de l’aﬀaire au fond.
  pour : M. Abraham, président ; MM. Owada, Tomka, Greenwood, Mmes Xue,
    Donoghue, MM. Gaja, Bhandari, Gevorgian, juges ;
  contre : M. Yusuf, vice-président ; MM. Bennouna, Cançado Trindade,
    Mme Sebutinde, MM. Robinson, Crawford, juges ; M. Bedjaoui, juge ad hoc.

   Fait en anglais et en français, le texte anglais faisant foi, au Palais de la
Paix, à La Haye, le cinq octobre deux mille seize, en trois exemplaires,
dont l’un restera déposé aux archives de la Cour et les autres seront trans-
mis respectivement au Gouvernement de la République des Iles Marshall
et au Gouvernement du Royaume-Uni de Grande-Bretagne et d’Irlande
du Nord.

                                                         Le président,
                                               (Signé) Ronny Abraham.
                                                           Le greﬃer,
                                              (Signé) Philippe Couvreur.




   M. le juge Abraham, président, joint une déclaration à l’arrêt ; M. le
juge Yusuf, vice-président, joint à l’arrêt l’exposé de son opinion dissi-
dente ; MM. les juges Owada et Tomka joignent à l’arrêt les exposés de
leur opinion individuelle ; MM. les juges Bennouna et Cançado Trin-
dade joignent à l’arrêt les exposés de leur opinion dissidente ; Mmes les
juges Xue et Donoghue, ainsi que M. le juge Gaja joignent des déclara-
tions à l’arrêt ; Mme la juge Sebutinde et M. le juge Bhandari joignent à
l’arrêt les exposés de leur opinion individuelle ; MM. les juges Robinson
et Crawford joignent à l’arrêt les exposés de leur opinion dissidente ;
M. le juge ad hoc Bedjaoui joint à l’arrêt l’exposé de son opinion dissi-
dente.

                                                           (Paraphé) R.A.
                                                           (Paraphé) Ph.C.




                                                                             28

